MEMORANDUM **
John C. Montue, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action pursuant to 28 U.S.C. § 1915A(b) as frivolous and malicious. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals pursuant to 28 U.S.C. § 1915A(b)(1). See Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm the dismissal for the reasons stated in the Findings and Recommendations filed on June 9, 1999 and adopted by the district court by order of July 1, 1999.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.